Opinion,
Mr. Justice Clark :
This ejectment was brought by W. J. Bachop, to recover eighty-tliree acres of land in Gonewango township, Warren county, in the possession of Stephen Critchlow. The land in dispute is part of a larger tract, surveyed in pursuance of a warrant dated January 28, 1886, to Mary Owens, in trust for the heirs and legal representatives of Eben Owens, deceased, who, it is alleged, in his lifetime settled upon and improved the land, and died in the possession thereof. It appears that Eben Owens left to survive him a son, Heman Owens, — whether he had other children does not appear, — and that Heman Owens afterwards died in possession of the land, leaving two sons, C. H. Owens and John J. Owens.
On August 31,1870, a patent from the commonwealth issued upon the above-recited warrant and survey to C. H. Owens, “for himself and in trust for Medora J. Mead, C. F. Reese,” and others, “heirs of Mary Owens, deed., and F. O. Crocker.” The patent specifically refers to the warrant and survey of 1836, acknowledges payment of the purchase money by Mary Owens, trustee for the heirs of Eben Owens, deceased, and from recitals it appears that the title to the lands embraced therein had “since become vested in the said C. II. Owens, for himself and in trust as aforesaid.” The habendum is as follows: “ To have and to hold the said tract or parcel of land with the appurtenances, unto the said C. H. Owens, Medora J. Mead, C. F. Reese,” and others, “heirs of Mary Owens, deceased, and F. O. Crocker, their heirs, to the use of them, the said C. H. Owens, for himself and in trust for the other owners, their heirs and assigns forever, agreeably to their respective interests.”
Although a patentee is regarded as a trustee for the rightful owner: Hoffman v. Bell, 61 Pa. 444, a patent is prima facie evidence of title; especially against one who relies on possession alone, who shows no title, and whose rights, if any, accrued after the date of the patent: Olewine v. Messmore, 128 Pa. 481, and cases there cited. It is equally well settled *526that the recitals .of a patent are evidence against all persons claiming under it, or by title arising or originating subsequent to it: Read v. Thompson, 5 Pa. 829; Star v. Bradford, 2 P. & W. 884; Green v. Brennesholtz, 73 Pa. 426; Patten v. Scott, 118 Pa. 127.
The recitals of this patent are to the effect that at the time of- its date the title to the land embraced in it became vested in C. H. Owens and certain other persons named who were heirs at law of Mary Owens, deceased, and F. O. Crocker. It is not shown what F. O. Crocker’s interest was; there is some evidence that his part was separate from the other, but there is no evidence of a partition, or of his ownership in severalty of any particular portion of the land. Upon the face of the patent, his right, prima facie, would seem to extend to the one undi- . vided half, the persons named as the heirs at law of Mary Owens, deceased, being entitled to the other half. The defendant showed no title whatever. His treasurers’ deeds were not shown to cover the premises in dispute ; the name of S. Critchlow had in no way been connected with a title to the land, good or bad. There must be some element of identity in the assessment itself, leading to a knowledge of the land assessed, —a description of the land, or some circumstance, number, or adjoiner, associated or connected with it, or a name connected at some time with a title to the land, good or bad: Philadelphia v. Miller, 49 Pa. 440; Lyman v. Philadelphia, 56 Pa. 488. See, also, the very recent case of Fisk v. Corey, 141 Pa. 334, where the authorities are collected, and the subject more fully discussed. The assessment of the land in the name of S. Critchlow failed utterly in proof of identification; in other words, there is no evidence that the land in question was sold for taxes, or was conveyed by the treasurer’s deeds offered.
The prima-facie right or title disclosed by the patent is not rebutted, nor is it restricted or enlarged or otherwise affected by the proofs. The testimony, as we have said, shows that Eben Owens left to survive him one son, Heman Owens, and there is no evidence that he had any other children: Heman Owens died leaving two children, C. H. Owens and John J. Owens, who, if the matter rested here, would be the heirs at law and entitled to the land in dispute. But John J. Owens is not named in the patent. His interest, if he had any, was sold at *527sheriff’s sale in 1859, and was purchased by one Arnett, who in 1860 conveyed the same to Eliza Crocker, wife of P. O. Crocker. It is a matter of little consequence whether Mrs. Crocker held in her own right or for the benefit of her husband, as the patent might seem to indicate; for, in 1865 thej joined in a deed, with covenants of general warranty, to Yanlennep, whose title by a connected and regular course of conveyance the plaintiff now holds. These proofs may perhaps furnish a suggestion why F. O. Crocker is, and John J. Owens is not named in the patent. But it was not necessary at the outset to go back of the patent to explain or justify its recitals as against a person who has exhibited no title whatever. These recitals were evidence, and were sufficient, prima facie, to justify a recovery for one undivided half of the land, for the title in Crocker under the patent, through the covenants of warranty of title, would enure to the benefit of Crocker’s vendee: Wolf v. Goddard, 9 W. 547; Knowles v. Kennedy, 82 Pa. 445 ; Logan v. Neill, 128 Pa. 457.
We think the court erred in giving peremptory instructions to find for the defendant. Although the plaintiff showed no right to recover the whole, according to the claim in his abstract of title, we are of opinion he had shown enough to justify the jury in finding in his favor for the undivided half.
The judgment is reversed, and a venire facias de novo awarded.